DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “a suspension of carbon nanotubes in in chloroform” in which the word “in” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO (US 20160293668) in view of ZHAO (US 20170323931).
Regarding claim 1, CAO discloses a method of manufacturing an electrical device, comprising: 
providing a substrate (fig 1, 110, para 42) having a surface (upper surface of 110, see fig 1) and 
providing a sacrificial layer (fig 3, 310, para 57) on the surface of the substrate (310 is at least indirectly on 110, see fig 3A);
depositing a suspension of carbon nanotubes in a solvent on a surface of the sacrificial layer (the substrate 110 and fin 410 can be immersed in a CNT bath including CNTs in an aqueous solution, see fig 5A-C, para 62);

removing the sacrificial layer (removing the fin 410, see fig 7, para 67) whereby the carbon nanotubes form a carbon nanotube layer (the CNTs 510 remain, see fig 7, para 67) and the carbon nanotubes in the carbon nanotube layer are aligned with each other (the CNTs 510 are aligned, see fig 7A-B).
CAO fails to explicitly disclose a method comprising depositing a suspension of carbon nanotubes in in chloroform or chloroform plus one or more alcohols in quantities miscible with chloroform on a surface of the sacrificial layer;
removing the chloroform or the chloroform plus one or more alcohols to thereby leave the carbon nanotubes on the sacrificial layer.
ZHAO discloses a method comprising depositing a suspension of carbon nanotubes in in chloroform or chloroform (the CNT layer 101 can be disposed in step S10 by using a carbon nanotube suspension in water or chloroform, see fig 2, para 50-55) plus one or more alcohols in quantities miscible with chloroform on a surface of the sacrificial layer;
removing the chloroform or the chloroform plus one or more alcohols to thereby leave the carbon nanotubes on the sacrificial layer (the CNT remains after the solvent has evaporated, see fig 2, para 55-59).
CAO and ZHAO are analogous art because they both are directed towards methods of making CNT device layers on insulating layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the solvent for suspending the CNTs of ZHAO because they are from the same field of endeavor.

Regarding claim 3, CAO and ZHAO disclose the method of claim 1.
CAO further discloses a method, wherein the solution of carbon nanotubes forms a contact angle on the surface of the sacrificial layer that is in the range of about 5 to about 90 degrees (the silicon layer can comprise SiN, see para 47, which has a wetting angle with water of around 60 degrees).
Regarding claim 6, CAO and ZHAO disclose the method of claim 1.
CAO further discloses a method, wherein removing the sacrificial layer includes one of etching the sacrificial layer via wet etching or vapor etching (410 can be removed by wet etching, see para 67).
Regarding claim 10, CAO and ZHAO disclose the method of claim 1.
CAO further discloses a method, wherein the carbon nanotubes of the carbon nanotube layer have a packing density of at least about 40 carbon nanotubes per micron of a dimension perpendicular to long axis lengths of the aligned carbon nanotubes (130 and 140 can be 1.5 nm thick, so the nanotubes 510 will be 3nm apart, see fig 5, para 48 and 50).
Regarding claim 11, CAO and ZHAO disclose the method of claim 1.
CAO further discloses a method, wherein the carbon nanotubes aligned with each other in the carbon nanotube layer have an alignment angle between adjacent ones of the carbon nanotubes is within about ± 20 degrees (the nanotubes are aligned to at least 20 degrees, see fig 5).
Regarding claim 12, CAO and ZHAO disclose the method of claim 1.
CAO further discloses a method, wherein: 
depositing the suspension of carbon nanotubes includes depositing the suspension on electrical contacts (the nanotubes 510, which are part of the solution, are on 610 and 620, see fig 6, elements 610 and 620, para 65) located on, and elevated above, the surface of the substrate and, 
.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO (US 20160293668) and ZHAO (US 20170323931) in view of FARMER (US 20180102482).
Regarding claim 2, CAO and ZHAO disclose the method of claim 1.
CAO further discloses a method, wherein: 
the substrate includes a base layer (fig 3, 110, para 43) and a thin film layer (fig 3, 120, para 44) on the base layer, the thin film layer providing the substrate surface (an upper surface of 120 can be a substrate surface, see fig 3), the substrate surface substantially free of silicon oxide (120 can be SiN, which is not SiO, see para 44), and 
the sacrificial layer is composed of silicon oxide having a formula of SiOx (130 can be silicon oxide, see para 45).
CAO fails to explicitly disclose a method wherein x equals from about 1.5 to 2.5.
FARMER discloses a method wherein x equals from about 1.5 to 2.5 (204 can be SiO2, see fig 2, para 43).
CAO and FARMER are analogous art because they both are directed towards methods of making CNT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the specific silicon oxide formula of FARMER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of CAO with the specific silicon oxide formula of FARMER in order to minimize electrical disturbances of the CNTs (see FARMER para 4).
claim 4, CAO and ZHAO disclose the method of claim 1.
CAO fails to explicitly disclose a method, wherein the carbon nanotubes are single-walled carbon nanotubes, double-walled carbon nanotubes, semiconducting single-walled carbon nanotubes, or single-walled carbon nanotubes wrapped in a polymer.
FARMER discloses a method, wherein the carbon nanotubes are single-walled carbon nanotubes (the CNTs can be a combination of semiconducting and single-walled CNTs, see para 54), double-walled carbon nanotubes, semiconducting single-walled carbon nanotubes, or single-walled carbon nanotubes wrapped in a polymer.
CAO and FARMER are analogous art because they both are directed towards methods of making CNT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the specific silicon oxide formula of FARMER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of CAO with the specific silicon oxide formula of FARMER in order to minimize electrical disturbances of the CNTs (see FARMER para 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO (US 20160293668) and ZHAO (US 20170323931) in view of RYBTCHINSKI (US 20200140439).
Regarding claim 5, CAO and ZHAO disclose the method of claim 1.
CAO fails to explicitly disclose a method, wherein depositing a solution of carbon nanotubes includes: 
dipping the substrate with the sacrificial layer thereon into a subphase of liquid water; 
applying the suspension of carbon nanotubes onto the surface of the liquid subphase to form a liquid water subphase-supension of carbon nanotube - sacrificial layer interface; 

RYBTCHINSKI discloses a method, wherein depositing a solution of carbon nanotubes includes: 
dipping the substrate with the sacrificial layer thereon into a subphase of liquid water; 
applying the suspension of carbon nanotubes onto the surface of the liquid subphase to form a liquid water subphase-supension of carbon nanotube - sacrificial layer interface (the CNT layer can be formed by a Langmuir-Blodgett process involving applying a solvent (acetone) CNT suspension to the surface of distilled water and then drawing the substrate through it, see para 443-445); 
translating the liquid subphase-suspension of carbon nanotubes-sacrificial layer interface across the substrate surface, the rate of translation in a range from 1 millimeter per minute to 25 millimeter per minute.
CAO and RYBTCHINSKI are analogous art because they both are directed towards methods of making CNT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the Langmuir-Blodgett method of RYBTCHINSKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of CAO with the Langmuir-Blodgett method of RYBTCHINSKI in order to make a film with high conductivity and thermal stability (see RYBTCHINKSI para 1).
Additionally, parameters such as the precise rate, time, or speed of processes in the art of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO (US 20160293668) and ZHAO (US 20170323931) in view of BI (US 20180358232).
Regarding claim 7, CAO and ZHAO disclose the method of claim 1.
CAO fails to explicitly disclose a method, wherein removing the sacrificial layer includes vapor etching including: 
placing the substrate with the sacrificial layer and the suspension of carbon nanotubes thereon into a chamber; 
adjusting the temperature of the substrate to a temperature in a range from 10°C to 100°C; and 
introducing a HF vapor etchant into the chamber to expose the surface of the sacrificial layer to etch the sacrificial layer.
BI discloses a method, wherein removing the sacrificial layer includes vapor etching including: 
placing the substrate with the sacrificial layer and the suspension of carbon nanotubes thereon into a chamber (the etch is in a chamber, see table 1, para 41); 
adjusting the temperature of the substrate to a temperature in a range from 10°C to 100°C (silicon oxide can be etched at the etch temperature can be 30-50C, see BI table 1, para 42-43); and 
introducing a HF vapor etchant into the chamber to expose the surface of the sacrificial layer to etch the sacrificial layer (the etch can be an HF vapor etch, see para 43).
CAO and BI are analogous art because they both are directed towards methods of making CNT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the vapor etching of BI because they are from the same field of endeavor.
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO (US 20160293668) and ZHAO (US 20170323931) in view of AFZALI-ARDAKANI (US 20180269412).
Regarding claim 8, CAO and ZHAO disclose the method of claim 1.
CAO fails to explicitly disclose a method, further including: 
depositing a hydrophobic agent on the surface of the sacrificial layer to form a hydrophobic layer on the sacrificial layer and then, 
depositing the suspension of carbon nanotubes on the surface of the sacrificial layer and on a surface of the hydrophobic layer and then, 
as part of removing the sacrificial layer, removing the hydrophobic layer.
AFZALI-ARDAKANI discloses a method, further including: 
depositing a hydrophobic agent (Si is hydrophobic, and 106 can be Si, see fig 1, 106, para 41) on the surface of the sacrificial layer (fig 1, 104, para 41) to form a hydrophobic layer on the sacrificial layer and then, 
depositing the suspension of carbon nanotubes (fig 9, para 49) on the surface of the sacrificial layer and on a surface of the hydrophobic layer and then, 
as part of removing the sacrificial layer, removing the hydrophobic layer (106 is removed, see fig 11, para 52).
CAO and AFZALI-ARDAKANI are analogous art because they both are directed towards methods of making CNT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the hydrophobic layer of AFZALI-ARDAKANI because they are from the same field of endeavor.

Regarding claim 9, CAO and ZHAO disclose the method of claim 8.
CAO fails to explicitly disclose a method, wherein the suspension of carbon nanotubes can form a contact angle on the surface of the hydrophobic layer that is in the range of about 5 to about 90 degrees.
AFZALI-ARDAKANI discloses a method	, wherein the suspension of carbon nanotubes can form a contact angle on the surface of the hydrophobic layer that is in the range of about 5 to about 90 degrees (the layer is silicon, and the contact angle of water on a silicon surface is 80+ degrees).
CAO and AFZALI-ARDAKANI are analogous art because they both are directed towards methods of making CNT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of CAO with the hydrophobic layer of AFZALI-ARDAKANI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of CAO with the hydrophobic layer of AFZALI-ARDAKANI in order to achieve good alignment of the CNTs (see AFZALI-ARDAKANI para 56).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811